PER CURIAM.

JUDGMENT

This appeal was considered on the record from the Occupational Safety and Health Review Commission and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the order of the Review Commission filed October 18, 2000 be affirmed substantially for the reasons stated therein.
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing. See D.C.Cir. Rule 41.